Citation Nr: 1731064	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEA;

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 and January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a September 2014 Travel Board hearing.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he developed prostate cancer as a result of his exposure to herbicides during active duty in Korea.  Specifically, he alleges that during active duty service in Korea from October 1962 to October 1963, he was sent on temporary duty assignment (TDY) to the 8th Calvary for approximately 6 months, and that his job, as part of the 8th Calvary, was to patrol the DMZ.  

Personnel records, including the Veteran's DD-214, show that the Veteran served on active duty from January 1962 to January 1965, including service in Korea from October 1962 to October 1963, assigned to the Headquarters 1st Calvary Division.  
An October 2012 Formal Finding of Lack of Information to Corroborate Exposure to Herbicides notes that VA has found that herbicides were only used along the Korean DMZ between September 1967 and August 1971.  

However, the Veteran has submitted a copy of another Board decision, wherein the Board cites to a July 2008 letter from the Dept. of the Army, Center for Unit Records Research (CURR), which verifies that herbicides were used in Korea from 1962 to 1970 along the DMZ line.

On remand, the Board finds that the RO should attempt to obtain any TDY orders for the Veteran during his tour of duty in Korea, including any orders to the 8th Calvary Division, which patrolled the DMZ.  In addition, CURR should be asked to reconcile the July 2008 statement in the November 2009 Board decision, with the VA's conceded use of herbicides in Korea.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain a copy of the Veteran's TDY orders during his tour of duty in Korea, from October 1962 to October 1963, including any orders of TDY to the 8th Calvary Division, which patrolled the DMZ.

2.  The AOJ should provide CURR with a copy of the November 2009 Board decision referenced by the Veteran, which cited to a July 2008 letter from CURR, verifying that herbicides were used in Korea from 1962 to 1970 from the DMZ line to I Corp. Headquarters and the 1st ROK Army.  If possible, the AOJ may wish to obtain and forward to CURR a copy of the July 2008 letter.

3.  CURR should reconcile the July 2008 statement cited to in the November 2009 Board decision of record, with the VA's conceded use of herbicides in Korea.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

